                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR05-0022-JCC
10                             Plaintiff,                    ORDER
11          v.

12   WYLIE G. HUNTER,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Wylie Hunter’s unopposed motion for
16   early termination of supervised release (Dkt. No. 42). 1 Having thoroughly considered the motion
17   and the relevant record, the Court finds oral argument unnecessary and hereby DENIES the
18   motion for the reasons explained herein.
19   I.     BACKGROUND
20          In May 2005, Mr. Hunter pled guilty to one count of bulk cash smuggling. (Dkt. No. 14.)
21   Mr. Hunter was sentenced to four months of imprisonment followed by three years of supervised
22   release. (Dkt. No. 19.) In August 2007, while Mr. Hunter was on supervised release, he was
23   arrested in Idaho for possession of marijuana with intent to deliver. (Dkt. No. 36.) Mr. Hunter
24

25          1
               Mr. Hunter is currently under supervision in Idaho, and has represented in his briefing
     that his U.S. Probation officer has taken a “neutral position” to Mr. Hunter’s motion for early
26   termination. (Dkt. No. 42 at 2–3.)

     ORDER
     CR05-0022-JCC
     PAGE - 1
 1   pled guilty in Idaho state court and served a 10-year sentence. (Dkt. No. 36.)

 2          On October 18, 2017, following the completion of his Idaho sentence, Mr. Hunter

 3   initially appeared for proceedings on revocation of his supervised release. (Dkt. No. 30.) On

 4   October 27, 2017, the Court imposed a sentence of time served followed by 18 months of

 5   supervised release. (Dkt. No. 37.) Mr. Hunter now moves for early termination of his period of

 6   supervised release, which is scheduled to end on April 27, 2019. (Dkt. No. 42.)

 7   II.    DISCUSSION

 8          The Court may terminate a term of supervised release at any time after the defendant has
 9   served at least one year of the term if it finds that termination is warranted by the defendant’s
10   conduct, and that doing so is in the interests of justice. 18 U.S.C. § 3583(e)(1). When ruling on a
11   motion for early termination, the Court must consider various factors, including the nature of the
12   defendant’s crime, the defendant’s characteristics, the need to protect the public from further
13   criminal conduct, the need to provide the defendant access to correctional support, and the need
14   to avoid unwarranted sentencing disparities among similarly-situated defendants. Id. (citing
15   factors in 18 U.S.C. § 3553(a)).
16          Mr. Hunter is 63 years old, and had a Category 1 criminal history when he committed his
17   federal offense. (Dkt. No. 42.) Mr. Hunter has complied with the terms of his supervised release
18   over the past year, and will continue to be under supervision in Idaho following the expiration of

19   federal supervision. (Id.) Mr. Hunter has expressed a desire to go to Arizona to undergo surgery

20   to address injuries he sustained in 2017 so that friends and family may assist in his recovery.

21   (Id.) Mr. Hunter also notes that his sentence under Idaho state law for his recent criminal activity

22   was significantly longer than if he had been sentenced under federal law. (Dkt. Nos. 35, 42.)

23          Mr. Hunter’s compliance with the terms of his present period of supervised release is

24   commendable, and the Court acknowledges the substantial sentence he served in Idaho. But Mr.

25   Hunter’s present period of supervised release was necessitated by his commission of various

26   violations of his prior term of supervised release, including a serious criminal offense: possession


     ORDER
     CR05-0022-JCC
     PAGE - 2
 1   with intent to distribute approximately 75 pounds of marijuana. (Dkt. Nos. 36, 37, 42.) When the

 2   court imposed the present period of supervised release, it considered many of the factors that Mr.

 3   Hunter now asserts justify early termination: his age, his criminal history category when he was

 4   initially sentenced, his criminal conduct in Idaho, and his continued supervision in Idaho

 5   following the expiration of his federal supervision. (See, Dkt. Nos. 35, 36). Mr. Hunter’s desire

 6   to go to Arizona for medical treatment does not merit early termination of his present term of

 7   supervised release in light of the seriousness of his underlying criminal conduct.

 8   III.   CONCLUSION
 9          For the foregoing reasons, Defendant Wylie Hunter’s motion for early termination of
10   supervised release (Dkt. No. 42) is DENIED.
11          DATED this 4th day of January 2019.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR05-0022-JCC
     PAGE - 3
